IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44194

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 385
                                                )
       Plaintiff-Respondent,                    )   Filed: March 1, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
VONNIE LYNN HARKINS,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Juneal C. Kerrick, District Judge.

       Judgment of conviction and unified sentence of four years, with a minimum period of
       confinement of two years, for battery upon a law enforcement officer, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Vonnie Lynn Harkins was found guilty of battery upon a law enforcement officer, Idaho
Code §§ 18-915, 18-903(a). The district court imposed a unified four-year sentence, with two
years determinate, suspended the sentence, and placed Harkins on probation. Harkins appeals,
contending that her underlying sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing

                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Harkins’ judgment of conviction and underlying sentence are affirmed.




                                                   2